DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This office action is in response to Applicant’s communication filed on 02/21/2022. Claims 1-27 have been examined. 

Information Disclosure Statement
The information disclosure statements (IDSs) received on 11/02/2022 & 02/22/2022 have been entered and the references cited within considered.

Allowable Subject Matter
Claims 1-27 would be allowable if rewritten or amended to overcome the rejection(s) of double patenting rejection and the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.








Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1-3,5-11,13-16,20-22,24-27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of Patent No. US 9,380,096 B2  in view of Li et al. Publication No. US 2010/0235359 A1 ( Li hereinafter). 

Claims 4,12,18,19,23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4,9,12 of Patent No. US 9,380,096 B2 in view of Li further in view of Zeng et al. Patent No. US 8,020,185 B2 ( Zeng hereinafter).

Claim 17 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 9 of Patent No. US 9,380,096 B2 in view of Li further in view of Cha et al. Patent No. US 7,292,165 B2 (Cha hereinafter)

Claims 1-16,20-27 of Instant application
Claims 1-17 of Patent No. US 9,380,096 B2
Claims 1,9,20
A method/apparatus/medium of processing media content, comprising:
 receiving, by a client device, a plurality of media segments representing content and encoded according to an encoding protocol that includes one or more frames of a media presentation encoded into each media segment, wherein a random access point is available in each media segment;
 receiving, by the client device, a plurality of media fragments encoded according to the encoding protocol, wherein a media segment includes the plurality of media fragments, and wherein at least some of the plurality of media fragments include random access points and at least some do not include random access points, a random access point including a position in a segment at which a decoder can decode fragments that are subsequent to the random access point independently of fragments that are prior to the random access point;
 receiving, by the client device, a segment index for the media segment, the segment index including a presentation time range for each media fragment within the media segment and a random access point presence indicator that indicates whether a random access point is present within each media fragment, wherein the presentation time range for each media fragment has a corresponding byte range in the media segment occupied by such media fragment; and 
processing, by the client device, the media segment using the segment index.
Claims 1,9,17
A method/server/medium, using a media server, for structuring data of content to be served, comprising: obtaining the content to be served; 
generating a plurality of media segments representing the content and encoded according to an encoding protocol that includes one or more frames of a media presentation encoded into each media segment, wherein a random access point is available in each media segment; 
generating a plurality of media fragments encoded according to the encoding protocol, wherein a media segment includes the plurality of media fragments, and wherein at least some of the plurality of media fragments include random access points and at least some do not include random access points, a random access point including a position in a segment at which a decoder can decode fragments that are subsequent to the random access point independently of fragments that are prior to the random access point; and 
generating a segment index for the media segment, the segment index including a presentation time range for each media fragment within the media segment, a corresponding byte range in the media segment occupied by each media fragment, and a random access point presence indicator that indicates whether a random access point is present within each media fragment.
Claims 2,10,21: 
wherein the media segment is generated by concatenating the plurality of media fragments.
Claims 2,10,
 wherein the media segment is generated by concatenating the plurality of media fragments.
Claims 3,11,22
wherein the media segment is generated in a cache and, wherein after the media segment is generated in the cache, the plurality of media fragments used to generate the media segment are purged from the cache.
Claims 3, 11
generating the media segment in a cache and, wherein after the media segment is generated in the cache, the plurality of media fragments used to generate the media segment are purged from the cache.
Claims 4,12,23
receiving a single media presentation description (MPD) file that stores information about a first representation of the media presentation comprising the plurality of media segments and a second representation of the media presentation comprising the plurality of media fragments.
Claims 4,12
generating a single media presentation description (MPD) file that stores information about a first representation of the c comprising the plurality of media segments and a second representation of the media presentation comprising the plurality of media fragments.
Claims 5,13,24
wherein the MPD file comprises an attribute to indicate a frequency of occurrence of random access points within the second representation.
Claims 5,13
wherein the MPD file comprises an attribute to indicate a frequency of occurrence of random access points within the second representation.
Claims 6,14,25
 wherein the frequency is a period of time.
Claim 6,14
wherein the frequency is a period of time.
Claims 7,15,26
wherein the frequency is a number of media fragments.

Claims 7,15,
wherein the frequency is a number of media fragments.

Claims 8,16,27
wherein the random access points are positioned at variable non-fixed points among the plurality of media fragments
Claims 8,16,
wherein the random access points are positioned at variable non-fixed points among the plurality of media fragments





With regards to claims 1, 9, 20,
Patent No. US 9,380,096 teaches that the plurality of media segments, plurality of media fragments, and segment index are generated at the media server (See Claims 1,9,17) . However, Patent No. US 9,380,096 does not explicitly teach that the plurality of media segments, plurality of media fragments and segment index are received at the client device and processing by the client device the media segment using segment index. 
Li teaches that the plurality of media segments, plurality of media fragments and segment index are received at the client device and processing by the client device the media segment using segment index (¶0042 -0043). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Patent No. US 9,380,096  to include the teaching of Li. The motivation to do so is to allow the system to  process and play the generated media (Li – ¶ 0040). 
With regards to claims 4,12,23,

Patent No. US 9,380,096 teaches generating single media presentation description (MPD) (claim 4,12). However, Patent No. US 9,380,096 does not explicitly teach receiving the single MPD. 
Zeng teaches receiving a single MPD ( Col.7,lines 1-10). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Patent No. US 9,380,096  to include the teaching of Zeng. The motivation to do so is to allow the system  to identify presentation and media stream using the description file in order to retrieve media segments. 
With regards to claim 17
Patent No. US 9,380,096 teaches a decoder can decode fragments that are subsequent to the random access point independently of fragments that are prior to the random access point; wherein a media segment includes the plurality of media fragments, (See Claim 9). However, Patent No. US 9,380,096 does not explicitly teach decode a bitstream. 
Cha teaches decode a bitstream Col.4,lines 4-15, Col.10,lines 5-10).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Patent No. US 9,380,096  to include the teaching of Cha. The motivation to do so is to allow the system  to decode encoded bitstream in order to play the video. 
With regards to claim 18
Patent No. US 9,380,096 does not explicitly teach that the apparatus is a client device, However, Zeng teaches the client device ( Fig.1). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Patent No. US 9,380,096  to include the teaching of Zeng. The motivation to do so is to allow the client device to play the media file. 
With regards to claim 19
Patent No. US 9,380,096 does not explicitly teach that the apparatus is a part of  client device, However, Zeng teaches the apparatus is a part of  client device ( Fig.1). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Patent No. US 9,380,096  to include the teaching of Zeng. The motivation to do so is to allow the client device to play the media file. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1,9,20, the claim recite “can”.  It is unclear if the limitation is required because the language used “can” suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure. The MPEP interprets claim limitations that contain "if, may, might, can, when and could" statement(s), as optional language. As matter of linguistic precision, optional claim elements do not narrow claim limitations, since they can always be omitted (See MPEP- Section 2111.04).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659. The examiner can normally be reached Monday - Friday 8:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNES NAJI/Primary Examiner, Art Unit 2445